Citation Nr: 0020876	
Decision Date: 08/09/00    Archive Date: 08/17/00

DOCKET NO.  94-19 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey



THE ISSUE

1.  Entitlement to an increased rating for residuals of a low 
back injury, currently evaluated as 40 percent disabling.

2.  Entitlement to an effective date earlier than 9 December 
1998 for residuals of a low back injury.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from November 1979 to March 
1985.  In May 1985, he claimed service connection for a 1984 
back injury.  A January 1986 rating decision granted service 
connection for residuals of a back injury and assigned a 
10 percent evaluation.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 1993 rating decision by the Newark Regional 
Office (RO) that increased, to 20 percent, the evaluation for 
the back disorder.  In January 1998, the case was remanded by 
the Board for further development of the evidence, including 
a VA examination.

After a May 1998 VA examination, a June 1998 rating decision 
proposed to reduce the 20 percent evaluation to zero percent.  
The veteran requested a hearing, and was afforded one in 
October.  After a December VA examination, the hearing 
officer increased the evaluation to 40 percent, effective the 
date of the December examination.  In a November 1999 
statement by his representative, the veteran expressed 
disagreement with the effective date of the 40 percent 
evaluation.

We note that service connection for a psychiatric disorder 
was denied by a February 1995 rating decision.  In a November 
1999 statement, his representative indicated that the veteran 
wished to claim service connection for a psychiatric disorder 
caused by sexual dysfunction, caused by the back disorder.  
That communication appears to constitute an informal claim 
pursuant to 38 C.F.R. § 3.155, and the matter is referred to 
the RO so that an application form can be sent to the 
veteran.


REMAND

The veteran's service medical records show that he sustained 
a contusion of the coccyx in a fall from a moving motor 
vehicle.  X-rays were negative but, thereafter, he frequently 
complained of low back pain.

As indicated above, a January 1986 rating decision granted 
service connection for residuals of a back injury, and 
assigned a 10 percent evaluation.  On several occasions 
thereafter, the veteran sought an increased rating.  He was 
unsuccessful until the July 1993 rating decision, the one 
here on appeal, which increased the evaluation to 20 percent.

A December 1994 VA examination tested range of motion of the 
veteran's lumbosacral spine.  At that time, he had 70 degrees 
of forward flexion, 20 degrees of extension, 25 degrees of 
lateral flexion, and 25 degrees of rotation.  There was no 
spasm of paraspinal muscles or tenderness to palpation of 
spinous processes.  Straight leg raising was to 80 degrees, 
at which point there was some hamstring and back discomfort 
but no radicular distribution of pain.  In addition, there 
was no tenderness of the sacroiliac joints.  The diagnosis 
was chronic lumbosacral strain syndrome with normal X-rays 
and no evidence of radicular pain.

A February 1997 VA examination also tested range of motion of 
the veteran's lumbosacral spine.  He had 90 degrees of 
forward flexion and could touch his toes, 10 degrees of 
extension, 25 degrees of lateral flexion, and 25 degrees of 
rotation.  Again, there was no paraspinal muscle spasm, 
spinous tenderness, or sacroiliac dysfunction.  Straight leg 
raising was to 85 degrees at which point some hamstring 
tightness developed.  The diagnosis was remote low back 
injury with a normal clinical examination.

When the case was before the Board in January 1998, we 
expressed concern that the evidence of record did not appear 
to address DeLuca v. Brown, 8 Vet.App. 202 (1995).  In that 
case, the Court of Appeals for Veterans Claims held that, 
pursuant to 38 C.F.R. §§ 4.40 and 4.45, examiners should 
determine whether the joint in question shows weakened 
movement, excess fatigability, or incoordination, and that 
determinations should be expressed, if feasible, in terms of 
the degrees of limitation of motion attributable thereto.  
Accordingly, the case was remanded for an examination that 
would address the foregoing factors.

At a May 1998 VA examination, range of motion of the 
veteran's lumbosacral spine was within normal limits, there 
was no muscle spasm, straight leg raising was within normal 
limits, strength in the lower extremities was 5/5, sensation 
in the lower extremities was intact in all dermatomes, 
plantar reflexes were downgoing, and deep tendon reflexes 
were 2+ at the knees and ankles.  January 1998 X-rays were 
within normal limits.  The impression was that the veteran's 
lumbosacral spine was normal.

A June 1998 rating decision, citing sustained material 
improvement in the veteran's back disability, proposed to 
reduce the evaluation to a noncompensable one.  The veteran 
requested a hearing, and was afforded one in October.  There 
he testified that he would be willing to undergo another VA 
examination.

The examiner, at a December 1998 VA examination, reviewed the 
claim file and the report of September 1998 magnetic 
resonance imaging.  That study showed a mild posterior bulge 
of the disc at T8-9 that produced mild central canal stenosis 
but no associated cord deformity.  Imaging of the lumbar 
spine showed it to be normal.  On examination, straight leg 
raising was negative bilaterally, and the examiner reported 
that the rest of the neurological examination was entirely 
within normal limits.  On testing range of motion, there was 
20 degrees of forward flexion, 20 degrees of extension, 15 
degrees of lateral flexion, and 30 degrees of rotation, all 
of which were easily accomplished without muscle spasm or 
pain.  The diagnosis was that the veteran's back was normal.  
In addition, the examiner reported that there was no 
indication of weakened movement, excess fatigability, or 
incoordination.  The examiner also noted that there was no 
pain on palpation and no functional limitation, except 
discomfort the veteran reported during range-of-motion 
testing.  The examiner again noted that range of motion 
testing produced no muscle spasm.

In a March 1999 memorandum to the VA Medical Center (VAMC), 
the RO asked for clarification regarding the range of motion 
testing conducted in December.  In an April response, the 
examining physician reported that a goniometer was used to 
measure range of motion of the veteran's spine.  In addition, 
he enclosed an extract from a treatise that indicated that 
the reliability of techniques for measuring range of motion 
of large compound joints, such as sections of the spine, is 
questionable.

In a June 1999 memorandum to the VAMC, the RO asked the 
examining physician to explain the inconsistency between the 
apparent limitation of motion of the veteran's spine recorded 
at the December 1998 examination and the diagnosis of a 
normal back.  In a response later that month, the examining 
physician noted that forward flexion of the veteran's spine 
did not produce muscle spasm and said that, "In view of 
this, I have no objection to the additional diagnosis of 
'exaggeration.'"

A July 1999 Supplemental Statement of the Case, prepared by 
the hearing officer who conducted the October 1998 hearing, 
cited the veteran's testimony and the apparent limitation of 
motion demonstrated at the December 1998 examination, and 
increased to 40 percent the evaluation assigned the veteran's 
back disability, effective from the date of the December 1998 
examination.

In a November 1999 statement, the veteran's representative 
asserted that the 40 percent evaluation should be made 
effective from the date of his claim, which had produced the 
July 1993 rating decision.  Clearly, that issue is 
inextricably intertwined with the original issue in this 
case, the accurate evaluation of the veteran's back 
disability, and we are not now prepared to address it.

There is clearly an evidentiary inconsistency in a case where 
the disability in issue progresses, from a proposed reduction 
to a noncompensable rating, to the maximum rating provided by 
an applicable diagnostic code.  The background for these 
procedural events is the evidence generated by a series of 
examinations.  At a December 1994 examination, there was 70 
degrees of forward flexion of the veteran's lumbosacral 
spine; at a February 1997 examination, there was 90 degrees 
of forward flexion; at a May 1998 examination, range of 
motion was within normal limits.  Thereafter, the RO proposed 
to reduce the evaluation from 20 percent to noncompensable.  
At a December 1998 examination, there appeared to be only 20 
degrees of forward flexion, but the diagnosis was that the 
veteran's back was normal.  When asked to clarify the 
apparent inconsistency between what appeared to be 
significant limitation of forward flexion and a diagnosis of 
a normal back, the examiner said that "exaggeration" should 
be added to his diagnosis.

The meaning of the examiner's response, that "exaggeration" 
should be added to his diagnosis, is not entirely clear.  
However, we note that malingering means the willful, 
deliberate, and fraudulent feigning or exaggeration of the 
symptoms of illness or injury done for the purpose of a 
consciously desired end.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
982 (28th ed. 1994).  By his reference to exaggeration, the 
examiner may have been suggesting that, in his opinion, the 
veteran was malingering, but the hearing officer who prepared 
the July 1999 Supplemental Statement of the Case did not 
understand the examiner's response that way.  Thus, some 
clarification is required.

As noted above, the veteran disagreed with the evaluation 
assigned his service-connected back disorder, and VA has a 
duty to assist him in gathering evidence pertaining to it.  
See Jackson v. West, 12 Vet.App. 422, 428 (1999), citing 
Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  The duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior medical treatment and prior examinations.  
Green v. Derwinski, 1 Vet.App. 121 (1991); Lineberger v. 
Brown, 5 Vet.App. 367 (1993); Waddell v. Brown, 5 
Vet.App. 454 (1993); 38 C.F.R. § 3.326.  The veteran should 
be afforded a VA examination and the examiner, before 
completing the examination report, should review all relevant 
treatment records and previous examination reports, to 
include service medical records regarding the original 
injury.

Where, as here, the issue is the evaluation to be assigned 
for disability of joints, we noted in the January 1998 remand 
that the applicable authorities are the case of DeLuca v. 
Brown, 8 Vet.App. 202 (1995), and 38 C.F.R. §§ 4.40 and 4.45.  
Pursuant to those authorities, examiners should determine 
whether, or how, use of a disabled joint actually affects its 
function.  Thus, examiners should determine whether the joint 
in question exhibits weakened movement, excess fatigability, 
or incoordination and, if any of these characteristics of 
disability are exhibited, the determinations should, if 
feasible, be expressed in terms of the degree of limitation 
of motion attributable thereto.  Examiners should also 
determine whether the veteran experiences flare-ups of the 
disorder and, if so, whether those flare-ups cause greater 
limitation of motion.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran the 
names and addresses of all health care 
providers from whom he has received treatment 
for back disability since 1992.  Thereafter, 
the RO should obtain legible copies of all 
records that have not already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine the 
nature and extent of all disability 
attributable to the March 1983 injury.  It is 
imperative that the examiner reviews this 
decision and the entire claims folder, 
including service medical records regarding 
the original injury as well as recent 
treatment records and examination reports, 
prior to the examination.  Complete range of 
motion studies and all indicated tests should 
be conducted.  The examiner should determine 
whether there is additional limitation of 
motion of the lumbar spine due to pain, 
weakened movement, excess fatigability, 
incoordination, or flare-ups of the disorder 
and, if so, the degree of same.  All 
functional limitations attributable to 
residuals of the low back injury must be 
fully described.  The factors upon which the 
medical opinion is based must be set forth in 
the report.

3.  After the foregoing actions have been 
taken, the RO should review the file to 
ensure completion of the required 
development.  When the required development 
has been completed, and all evidence obtained 
has been associated with the file, the RO 
should review the claim, with regard to both 
the assigned rating and the effective date.  
If the decision remains adverse to the 
veteran in any way, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned, if appropriate, to the Board.  The 
veteran need not take further action until he is informed, 
but he may furnish additional evidence and argument while the 
case is in remand status.  Kutscherousky v. West, 12 Vet.App. 
369 (1999); Booth v. Brown, 8 Vet.App. 109 (1995); Quarles v. 
Derwinski, 3 Vet.App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order 
and does not constitute a final decision of the Board on the 
merits of this appeal.  38 C.F.R. § 20.1100(b) (1999).


